Felis v. Downs Rachlin Martin, PLLC, No. 848-8-14 Cncv (Toor, J., Jan. 22, 2015).

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy
of the text and the accompanying data included in the Vermont trial court opinion database is not guaranteed.]

                                          VERMONT SUPERIOR COURT
                                             CHITTENDEN UNIT
                                              CIVIL DIVISION

                                │
KENNETH P. FELIS                │
 Plaintiff                      │
                                │
 v.                             │                                       Docket No. 848-8-14 Cncv
                                │
                                │
DOWNS RACHLIN MARTIN, PLLC, and │
GALLAGHER, FLYNN & COMPANY, LLP │
 Defendants                     │
                                │


                RULING ON MOTIONS TO DISMISS AND MOTION TO STRIKE

         Plaintiff Felis went through a hotly contested and lengthy divorce in which Defendants in

this case worked for his ex-wife as her legal counsel and business valuation experts. He has

brought this case alleging that Defendants conspired to build their fees, to harass Felis, and to

drive up his attorney’s fees. Each defendant has moved to dismiss. In addition, Defendant

Gallagher Flynn has moved to strike under 12 V.S.A. § 1041. The court held oral argument on

the motions on January 12. Jennifer Colin, Esq. represents Felis; Eric Miller and Kevin Lumpkin,

Esqs. represent Downs Rachlin; Matthew Byrne and David Boyd, Esqs. represent Gallagher

Flynn.

                                              Relevant Allegations

         Felis and his ex-wife were engaged in a litigious divorce for seven years, one involving

two trips to the Supreme Court. Downs Rachlin Martin, PLLC (Downs Rachlin) represented his

ex-wife, Vicki Felis. Gallagher, Flynn (Gallagher Flynn) was hired to do a business valuation.

The complaint here alleges that Attorney Debra Schoenberg at Downs Rachlin handled the case
for Vicki from 2008 until 2011, and that Mr. Flynn of Gallagher Flynn testified that she was his

largest referral source in terms of dollar volume. The complaint alleges that Schoenberg, on

behalf of Downs Rachlin, engaged in unnecessary discovery and filed unjustified motions. It

alleges that Downs Rachlin did so with the purpose of increasing its fees and harassing and

“injuring” Felis. It also alleges that Gallagher Flynn provided expert testimony for similar

purposes. Felis alleges that he incurred substantial costs in time and attorney’s fees in providing

the discovery and defending the motions. Judge Pearson at one point commented that some of

this litigation was “wholly unnecessary, creates needless additional work for the court, and

simply drives expenses higher, with no real gain for the client(s).”

           Felis also claims that Downs Rachlin and Gallagher Flynn knowingly presented

inaccurate evidence at trial, much of which was rejected by the court. Judge Pearson wrote that

the Gallagher Flynn witness “may have lost his way and abandoned his usual common sense,

good business judgment, and professional expertise” in the case, because much of his testimony

was speculative, not credible, and defied common sense.

           The complaint alleges that Downs Rachlin billed Mrs. Felis over $1,000,000 in attorney’s

fees, and that Gallagher billed her approximately $248,000. Judge Pearson, unsurprisingly, found

the fees to be unreasonable, and awarded a total of only $500,000 for attorney’s fees and

expenses.1 Felis also alleges that Downs Rachlin presented evidence that Vicki would be

responsible for the full fees, but that Downs Rachlin has actually forgiven over $500,000 of

those fees. He alleges that this constituted the submission of false evidence to the court to

improperly influence the outcome of the trial and the award of assets.

           Downs Rachlin attaches to its motion numerous filings and rulings from the divorce

action. As it notes, on a motion to dismiss the court may consider documents referenced in the
1
    About $200,000 of this total had been advanced at earlier stages of the case by court order.


                                                             2
complaint. Downs Rachlin also asks the court to take judicial notice of some of the documents,

and Felis does not object. Those documents show that Felis’s claims of overbilling and over-

litigating were addressed by the divorce court.

                            DOWNS RACHLIN’S MOTION TO DISMISS

        Plaintiff’s legal claim against Downs Rachlin is that the firm engaged in fraud, damaging

him. The substance of the fraud is alleged to be the intentional increasing of litigation, making

baseless motions, and the submission of false evidence to the divorce court.

        Downs Rachlin responds that it owed no duty to Felis, that Felis has not alleged the

necessary elements of a claim of fraud, that the litigation privilege applies to counsel’s actions in

the divorce proceeding, and that collateral estoppel applies because these issues have been

addressed in the prior case.

                                         1. Duty to Opposing Litigant

        Downs Rachlin first argues that it owed no duty to Felis on which he can base any claim

against it. The firm is correct that under Vermont law, an attorney owes a duty of care to his or

her client, but not to the opposing party. Hedges v. Durrance, 2003 VT 63, ¶ 6, 175 Vt. 588

(mem.).2 Thus, an opposing party in a lawsuit cannot assert a claim of negligence or breach of

fiduciary duty against a lawyer.3 In response to the motion, however, Felis suggests that he is

asserting a claim that Downs Rachlin breached a fiduciary duty not to him, but to the marital

estate: “this claim raises the issue of whether counsel . . . has fiduciary duties relative to the pool




2
  Although only a memorandum decision, Hedges notes that it is a “longstanding common law rule” that an
attorney owes a duty of care only to the client. 2003 VT 63, ¶ 6.
3
  The complaint contains only a fraud claim, not one of negligence or breach of fiduciary duty. However, in his
briefing on the motion Felis argues that he asserts a fiduciary duty claim, and both sides have briefed the issue.
Thus, the court addresses the issue now rather than requiring Felis to first amend the complaint.


                                                        3
of finite resources jointly owned by both litigants from which attorney’s fees for both parties

were to be paid.” Opp’n at 6.

       Felis cites no legal authority to support this theory, and the court rejects it. Virtually

every divorce in which lawyers are involved will have fees being paid from joint assets, as all

assets of the parties are considered marital assets. 15 V.S.A. § 751. If Felis’s theory were

adopted, it would mean that every litigant in every divorce case might have a claim against

opposing counsel for breach of duty. This is directly contrary to the current state of the law:

“[A]n attorney owes a duty of care only to the client and not to third parties. This privity rule

ensures that ‘attorneys may in all cases zealously represent their clients without the threat of suit

from third parties . . . .’” Hedges, 2003 VT 63, ¶ 6 (citing Bovee v. Gravel, 174 Vt. 486, 488

(2002) (mem.)). The rule “applies with particular force where, as here, the third party is the

client’s adversary who is also represented by [his] own counsel in the proceedings.” Eaton v.

Cleary, Shahi & Aicher, Att’ys, No. 2013-172, 2013 WL 9057068, at *2 (Vt. Oct. Term, 2013)

(internal quotation marks omitted) (citing Hedges, 2003 VT 63, ¶ 6). Thus, to the extent that

Felis attempts to assert a claim for breach of fiduciary duty, it is dismissed.

                                                2. Fraud

       Downs Rachlin next argues that the complaint fails to allege the necessary elements of a

fraud claim. To prove common law fraud, a party must show “(1) intentional misrepresentation

of a material fact; (2) that was known to be false when made; (3) that was not open to the

defrauded party’s knowledge; (4) that the defrauded party acts in reliance on that fact; and (5) is

thereby harmed.” Estate of Alden v. Dee, 2011 VT 64, ¶ 32, 190 Vt. 401. The complaint does not

allege that Downs Rachlin directed any false statements to Felis (as opposed to the court), that he

was unaware that they were false, or that he relied upon any such false statements.




                                                  4
       In his opposition to the motion, Felis argues that he had no way of knowing until the end

of the case about the fee-building strategy Downs Rachlin was using. However, this is directly

contrary to the allegations of the complaint, including the following: “The red fee-building flag

went up early in DRM’s handling of the case” (Compl. ¶ 11); “DRM demonstrated from the

outset of its representation of Ms. Felis that its litigation strategy and plan was to build its fees

and harass and injure Plaintiff” (Compl. ¶ 12). His counsel also argued at the motion hearing that

Felis relied upon the allegedly false statements by his “participation in” the divorce litigation.

This is not reliance. He was “participating in” the divorce because he filed it. It is inherent in

litigation that the two sides present opposing claims, and neither side “relies upon” the other’s

competing claims. There are just no allegations in the complaint that any statements made in the

court proceedings induced Felis to act to his detriment in reliance upon them. The complaint fails

to make out a claim for fraud.

                             3. Litigation Privilege and Collateral Estoppel

       Because the court finds that the complaint fails to state a valid claim for fraud or breach

of fiduciary duty, it does not reach the question of whether the litigation privilege or collateral

estoppel would apply here.

               GALLAGHER FLYNN’S MOTIONS TO STRIKE AND DISMISS

       The claim against Gallagher Flynn is that it colluded with Downs Rachlin to run up fees,

including providing false testimony at trial. Gallagher Flynn (1) moves to dismiss on the ground

of witness immunity, failure to state a fraud claim, and collateral estoppel, and (2) moves to

strike the complaint under 12 V.S.A. § 1041, which generally protects statements made in

judicial proceedings from being the basis for a lawsuit.




                                                  5
                                        1. Motion to Dismiss

                                        a. Witness Immunity

       Gallagher Flynn argues that the doctrine of witness immunity (also referred to as

testimonial immunity) requires dismissal here. This doctrine bars suit against testifying witnesses

for harm based upon their testimony, even false testimony. O’Connor v. Donovan, 2012 VT 27,

¶ 26, 191 Vt. 412; Politi v. Tyler, 170 Vt. 428, 433–34 (2000). Felis responds that his claim is of

a “collusive scheme to defraud the marital estate by misusing the litigation process as a tool to do

so, and GFC’s testimony is but one evidentiary component of the broader scheme.” Opp’n at 4.

Thus, he argues, the doctrine of immunity does not apply.

       Most of the claims asserted against Gallagher Flynn do relate to testimony in court

(whether oral or written). It is irrelevant whether the testimony was intentionally false, as Felis

alleges. The point of witness immunity is that even knowingly false testimony is protected. See,

e.g., Politi, 170 Vt. at 434; Briscoe v. LaHue, 460 U.S. 325, 345 (1983). However, the complaint

alleges more than merely false testimony. First, it alleges some limited acts by Gallagher Flynn

beyond just testimony, such as preparation of false business asset valuations and having Mr.

Flynn unnecessarily attend a deposition. Compl. ¶¶ 30, 56. Gallagher Flynn argues that these acts

were preliminary to testimony and therefore protected, citing Deatherage v. Examining Bd. of

Psychology, 948 P.2d 828, 830 (Wash. 1997). However, the Vermont case on point limits the

witness immunity doctrine to actual testimony. Politi, 170 Vt. at 434 (the doctrine does not apply

to “nontestimonial acts outside a judicial proceeding”). Thus, those limited aspects of Plaintiff’s

claims are not barred by immunity.

       As Felis’s counsel emphasized at oral argument, the complaint also alleges that the focus

of Felis’s claim is not the testimony itself, but a conspiracy to defraud him by presenting false




                                                 6
evidence. Vermont does not appear to have addressed the issue. Whether such a conspiracy is

protected by witness immunity is an issue that for a time divided other courts. Compare San

Filippo v. U.S. Trust Co. of New York, Inc., 737 F.2d 246, 255 (2d Cir. 1984) (immunity does

not “cover extra-judicial conspiracies between witnesses and the prosecutor to give false

testimony”) with Mobray v. Cameron Cnty., Tex., 274 F.3d 269, 277 (5th Cir. 2001) (noting that

most federal circuits—other than the Second—had held that witness immunity did immunize

pretrial conspiracies to commit perjury). However, the United States Supreme Court in 2012 held

that witness immunity does extend to conspiracies between witnesses and criminal prosecutors.

Rehberg v. Paulk, 132 S. Ct. 1497, 1506-7 (2012). The rationale of the Court was that otherwise

the rule of witness immunity could “be circumvented by claiming that a . . . witness conspired to

present false testimony,” making the immunity doctrine “easily frustrated.” Id. The Second

Circuit just this month acknowledged that Rehberg abrogated its prior holding to the contrary.

Coggins v. Buonora, No. 13-4635, 2015 WL 148982, at *2 n.3 (2d Cir. Jan. 13, 2015). Although

Rehberg involved a witness in a criminal rather than civil case, the same rationale applies in both

arenas. The court concludes that witness immunity extends to claims of conspiracies to present

false testimony. The court obviously does not endorse such actions, but the remedies must be

found elsewhere. See, e.g., In re O’Brien, 93 Vt. 194, 205 (1919) (per curiam) (lawyer disbarred

for conspiring to submit false evidence).

                                              b. Fraud

       Gallagher Flynn asserts essentially the same arguments as Downs Rachlin with regard to

the claim of fraud in this case. Felis offers essentially the same response as he did to Downs

Rachlin. To the extent that Felis is arguing that Gallagher Flynn owed a “duty to speak honestly

to the court,” the court does not find that to be a basis for a fraud claim by Felis. To the extent




                                                7
that he is arguing that Gallagher Flynn owed him some duty as an opposing party in the

litigation, he cites no legal support for the claim, and the court rejects it as unfounded. The court

finds no fiduciary duty running to Felis that would create a duty to disclose.

        The court reaches the same conclusion as it did above: the complaint fails to allege any

misrepresentations made to Felis by Gallagher Flynn upon which he relied. Thus, despite the

analysis above finding that minor portions of the complaint withstand the testimonial immunity

doctrine, the entire complaint must be dismissed for failure to state a claim of fraud.

                                             c. Collateral Estoppel

        Because the court has granted the motion to dismiss on other grounds, it does not reach

the issue of collateral estoppel.

                                               2. Motion to Strike

        Because the court has granted the motion to dismiss on other grounds, the court finds that

the motion to strike is moot.4

                                                     Order

        Downs Rachlin’s motion to dismiss is granted. Gallagher Flynn’s motion to dismiss is

granted. The motion to strike is moot.

Dated at Burlington this 22nd day of January, 2015.

                                                             _______________________________
                                                             Helen M. Toor
                                                             Superior Court Judge




4
  Although Gallagher Flynn might wish to have the matter addressed so as to obtain its attorney’s fees if it were
successful, the statute would require an evidentiary hearing, and additional expert and legal fees for both sides.
Relitigating the complicated valuation issues from the divorce to decide whether there was a reasonable basis for
Gallagher Flynn’s opinions, thereby running up even more fees for everyone, is not a useful exercise under the
circumstances. “Enough already.”



                                                        8
9